Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 1 of 7 PageID #: 749




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    VARTA MICROBATTERY GMBH,                          CASE NO. 2:21-cv-00036-JRG
    v.
                                                      LEAD CASE
    GUANGDONG MIC-POWER NEW
    ENERGY CO., LTD.

    VARTA MICROBATTERY GMBH,                          CASE NO. 2:21-cv-00037-JRG
    v.
                                                      MEMBER CASE
    AUDIO PARTNERSHIP LLC and
    AUDIO PARTNERSHIP PLC d/b/a
    CAMBRIDGE AUDIO

    VARTA MICROBATTERY GMBH,                          CASE NO. 2:21-cv-00038-JRG
    v.
                                                      MEMBER CASE
    PEAG, LLC d/b/a JLAB AUDIO


                         [PROPOSED] DOCKET CONTROL ORDER

                  IN CIVIL ACTION NOS. 2:21-00036, 2:21-00037, 2:21-00038

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Sample        Agreed          Deadline / Event
                  Proposal

    March 7,      May 9, 2022     *Jury Selection – 9:00 a.m. in Marshall, Texas.
    2022

    February 7,   April 26,       * If a juror questionnaire is to be used, an editable (in Microsoft
    2022          2022            Word format) questionnaire shall be jointly submitted to the
                                  Deputy Clerk in Charge by this date. 1



1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.


                                                  1
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 2 of 7 PageID #: 750




 January 31,   April 29,    Pretrial Conference – 9 a.m. in Marshall, Texas before Judge
 2022          2022         Rodney Gilstrap

 January 24,   April 26,    *Notify Court of Agreements Reached During Meet and Confer
 2022          2022
                            The parties are ordered to meet and confer on any outstanding
                            objections or motions in limine. The parties shall advise the
                            Court of any agreements reached no later than 1:00 p.m. three
                            (3) business days before the pretrial conference.

 January 24,   April 26,    *File Joint Pretrial Order, Joint Proposed Jury Instructions,
 2022          2022         Joint Proposed Verdict Form, Responses to Motions in Limine,
                            Updated Exhibit Lists, Updated Witness Lists, and Updated
                            Deposition Designations

 January 18,   April 19,    *File Notice of Request for Daily Transcript or Real Time
 2022          2022         Reporting.

                            If a daily transcript or real time reporting of court proceedings
                            is requested for trial, the party or parties making said request
                            shall file a notice with the Court and e-mail the Court Reporter,
                            Shelly Holmes, at shelly_holmes@txed.uscourts.gov.

 January 10,   April 19,    File Motions in Limine
 2022          2022
                            The parties shall limit their motions in limine to issues that if
                            improperly introduced at trial would be so prejudicial that the
                            Court could not alleviate the prejudice by giving appropriate
                            instructions to the jury.

 January 10,   April 19,    Serve Objections to Rebuttal Pretrial Disclosures
 2022          2022

 January 3,    April 11,    Serve Objections to Pretrial Disclosures; and Serve Rebuttal
 2022          2022         Pretrial Disclosures

 December      March 28 ,   Serve Pretrial Disclosures (Witness List, Deposition
 20, 2021      2022         Designations, and Exhibit List) by the Party with the Burden of
                            Proof




                                            2
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 3 of 7 PageID #: 751




    December        March 28,          *Response to Dispositive Motions (including Daubert
    13, 2021        2022               Motions). Responses to dispositive motions that were filed
                                       prior to the dispositive motion deadline, including Daubert
                                       Motions, shall be due in accordance with Local Rule CV-7(e),
                                       not to exceed the deadline as set forth in this Docket Control
                                       Order. 2 Motions for Summary Judgment shall comply with
                                       Local Rule CV-56.

    November        March 14,          *File Motions to Strike Expert Testimony (including Daubert
    29, 2021        2022               Motions)

                                       No motion to strike expert testimony (including a Daubert
                                       motion) may be filed after this date without leave of the Court.

    November        March 14,          *File Dispositive Motions
    29, 2021        2022
                                       No dispositive motion may be filed after this date without leave
                                       of the Court.

                                       Motions shall comply with Local Rule CV-56 and Local Rule
                                       CV-7. Motions to extend page limits will only be granted in
                                       exceptional circumstances. Exceptional circumstances require
                                       more than agreement among the parties.

    November        March 7,           Deadline to Complete Expert Discovery
    22, 2021        2022

    November 8,     February 17,       Serve Disclosures for Rebuttal Expert Witnesses
    2021            2022

    October 18,     December           Deadline to Complete Fact Discovery and File Motions to
    2021            24, 2021           Compel Discovery

    October 18,     January 27,        Serve Disclosures for Expert Witnesses by the Party with the
    2021            2022               Burden of Proof

    November        January 25,        Comply with P.R. 3-7 (Opinion of Counsel Defenses)
    18, 2021        2022




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion
in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant
and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the
deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                                          3
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 4 of 7 PageID #: 752




 October 28,   During the    *Claim Construction Hearing – 9 a.m. in Marshall, Texas
 2021          week of       before Judge Rodney Gilstrap.
               January 10,
               2022


 October 14,   December      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)
 2021          21, 2021

 October 7,    December      *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)
 2021          14, 2021

 September     December 7,   Comply with P.R. 4-5(b) (Responsive Claim Construction
 30, 2021      2021          Brief)

 September     November      Comply with P.R. 4-5(a) (Opening Claim Construction Brief)
 16, 2021      23, 2021      and Submit Technical Tutorials (if any)

                             Good cause must be shown to submit technical tutorials after
                             the deadline to comply with P.R. 4-5(a).

 September     October 29,   Deadline to Substantially Complete Document Production and
 16, 2021      2021          Exchange Privilege Logs

                             Counsel are expected to make good faith efforts to produce all
                             required documents as soon as they are available and not wait
                             until the substantial completion deadline.

 September 2, November       Comply with P.R. 4-4 (Deadline to Complete Claim
 2021         16, 2021       Construction Discovery)

 August 26,    August 26,    File Response to Amended Pleadings
 2021          2021

 August 12,    August 12,    *File Amended Pleadings
 2021          2021
                             It is not necessary to seek leave of Court to amend pleadings
                             prior to this deadline unless the amendment seeks to assert
                             additional patents.

 August 5,     October 19,   Comply with P.R. 4-3 (Joint Claim Construction Statement)
 2021          2021

 July 15,      September     Comply with P.R. 4-2 (Exchange Preliminary Claim
 2021          28, 2021      Constructions)




                                            4
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 5 of 7 PageID #: 753




    June 24,       September 7, Comply with P.R. 4-1 (Exchange Proposed Claim Terms)
    2021           2021

    June 23,       September      Comply with Standing Order Regarding Subject-Matter
    2021           14, 2021       Eligibility Contentions 3

    June 23,       September      Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)
    2021           10, 2021

    June 2, 2021   June 2, 2021   *File Proposed Protective Order and Comply with Paragraphs
                                  1 & 3 of the Discovery Order (Initial and Additional
                                  Disclosures)

                                  The Proposed Protective Order shall be filed as a separate
                                  motion with the caption indicating whether or not the proposed
                                  order is opposed in any part.

    May 26,        May 26,        *File Proposed Docket Control Order and Proposed Discovery
    2021           2021           Order

                                  The Proposed Docket Control Order and Proposed Discovery
                                  Order shall be filed as separate motions with the caption
                                  indicating whether or not the proposed order is opposed in any
                                  part.

    N/A            June 7, 2021   Comply with P.R. 3-1 & 3-2 (Infringement Contentions) with
                                  respect to patents asserted in VARTA’s First Amended
                                  Complaints for Patent Infringement (D.I. 23, 25, 26 in 2:21-cv-
                                  00036)

    May 19,        May 19,        Join Additional Parties
    2021           2021

    April 28,      April 28,      Comply with P.R. 3-1 & 3-2 (Infringement Contentions) with
    2021           2021           respect to VARTA’s Original Complaint for Patent
                                  Infringement (D.I. 1 in 2:21-cv-00036, 2:21-cv-00037, and
                                  2:21-cv-00038)

       Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have

3
_http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20Re%20Subject%20
Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-YU5P]


                                                  5
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 6 of 7 PageID #: 754




a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motion to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to Docket Control Order: Any motion to alter any date on the DCO shall
take the form of a motion to amend the DCO. The motion to amend the DCO shall include a
proposed order that lists all of the remaining dates in one column (as above) and the proposed
changes to each date in an additional adjacent column (if there is no change for a date the proposed
date column should remain blank or indicate that it is unchanged). In other words, the DCO in the
proposed order should be complete such that one can clearly see all the remaining deadlines and
the changes, if any, to those deadlines, rather than needing to also refer to an earlier version of the
DCO.

       Proposed Docket Control Order: The Parties’ Proposed DCO should also follow the
format described above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each


                                                   6
Case 2:21-cv-00036-JRG Document 33-1 Filed 06/02/21 Page 7 of 7 PageID #: 755




theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.



       So ORDERED and SIGNED this __ day of June, 2021.


                                                              ________________________




                                                 7
